12-3637
         Subba v. Holder
                                                                                       BIA
                                                                               A087 445 616
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 31st day of March, two thousand fourteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _____________________________________
12
13       RATNA SUBBA,
14                Petitioner,
15
16                         v.                                   12-3637
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Ramesh K. Shrestha, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; David V. Bernal,
28                                     Assistant Director; Lindsay W.
29                                     Zimliki, Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Ratna Subba, a native and citizen of Nepal, seeks

 6   review of an August 14, 2012, decision of the BIA denying

 7   her motion to reopen.     In re Ratna Subba, No. A087 445 616

 8   (B.I.A. Aug. 14, 2012).     We assume the parties’ familiarity

 9   with the underlying facts and procedural history of this

10   case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful of the Supreme Court’s

13   admonition that such motions are “disfavored.”     Ali v.

14   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

15   Doherty, 502 U.S. 314, 322-23 (1992)).     The BIA did not

16   abuse its discretion in denying Subba’s motion to reopen

17   because she failed to rebut the agency’s underlying adverse

18   credibility determination.     See Kaur v. BIA, 413 F.3d 232,

19   234 (2d Cir. 2005).     Although, as she asserts, the IJ found

20   her credible as to the fact that she was a teacher in Nepal,

21   the IJ nevertheless rejected as not credible her assertions

22   that Maoists had harmed her and threatened to harm her,

23   irrespective of whether they were motivated by her status as

                                     2
 1   a teacher or her political affiliation.    Moreover, Subba did

 2   not submit to the BIA any new, objective evidence regarding

 3   Maoists’ treatment of teachers in Nepal.    Cf. Paul v.

 4   Gonzales, 444 F.3d 148, 152-55 (2d Cir. 2006) (concluding

 5   that the BIA abuses its discretion in denying a motion to

 6   reopen based solely on a failure to rebut an underlying

 7   adverse credibility determination if the movant was found

 8   credible regarding his or her possession of a

 9   characteristic, such as practicing a religion, and the

10   movant presents new, objective evidence regarding the

11   persecution of individuals possessing that characteristic).

12   Accordingly, the BIA did not abuse its discretion in denying

13   Subba’s motion to reopen.   See Kaur, 413 F.3d at 234; see

14   also 8 U.S.C. § 1229a(c)(7)(B).

15       For the foregoing reasons, the petition for review is

16   DENIED.

17                               FOR THE COURT:
18                               Catherine O’Hagan Wolfe, Clerk
19
20




                                   3